Mates, J.,
delivered the opinion of the court.
Section 4854 of the Code of 1906 provides that: “Every railroad shall establish and maintain such depots as shall be reasonably necessary for the public convenience, and shall stop such of the passenger and freight trains at any depot as the business and public convenience shall require. And every railroad shall establish and maintain a depot within the corporate limits of every incorporated city, town or village through which said railroad passes; and the commission may cause all passenger trains to permit passengers to get on and off in a city at any place other than at the depot, where it is for the convenience of the traveling public. And it shall be unlawful for any railroad to abolish or disuse any depot when once established, or to fail to keep up the same and to regularly stop the trains thereat, without the consent of the commission.”
The Southern Eailway Company in Mississippi is a corporation organized and operating a railway under the laws of the state of Mississippi, and, in addition to many more miles of railway owned and operated by it in the state, it has constructed and owns and operates a short branch road extending from Okolona, in Chickasaw county, to Calhoun City, in Calhoun county, and through the incorporated village of Derma, also' in Calhoun county, Miss. This branch line of railway lies wholly within the state and is operated between the two points named. The village of Derma had a population of about three hundred people, and some time in January, 1907, the residents petitioned the railroad commission to require the Southern Eailway Company to stop its trains at Derma and to erect a suitable and adequate depot in the village. After hearing the petition the commission ordered the trains stopped and a depot to be built. The order of the commission was totally disregarded in so far as the building of the depot was concerned. After the railway company refused to build the depot, and in May, 1907, the attorney-general, on behalf of the'state and proceeding under section 4854 of the Code of 1906, filed a mandamus petition, praying that the rail*668way company be commanded and directed to erect and maintain a depot in tbe village of Derma, in conformity with tbe order of tbe commission and tbe provision of tbe statute, and further praying that the company be required to construct and maintain all necessary switches and side tracks in the village of Derma, etc. While the petition seems to be predicted of the order of the commission, as well as the statute, we treat this proceeding as entirely under the statute, and ignore it in so far as it deals with the order of the commission.
This petition was demurred to by the railway company. The demurrer was overruled, whereupon an answer was filed. The main feature of the answer addressed itself to the constitutionality of the statute in question, and alleged that the statute was void under section 11 of the Constitution of 1890 of the state and the fourteenth amendment of the Constitution of the United States, in that in this case it deprives the railway company of its property without due process of law, and further denies the railway company the equal protection of the law. The answer further claims that this branch road has never earned, does not now earn, or give promise of earning enough to pay its operating expenses, including the expense of maintenance and taxes. These are the substantial questions raised by the answer. On the issue thus made much testimony was taken, the purport of which is that this branch line, on which is located the village of Derma, and which constitutes but a small part of the system owned and operated by the Southern Railway Company in the state, is being operated at a loss; but the testimony fails to show that the entire system operated and owned within the state is not being, operated at a profit. All the testimony in behalf of the railway is addressed to this branch line alone. After the testimony was all in, the court gave a peremptory instruction to the jury to find for the plaintiff, whereupon a judgment was entered by the court, ordering the Southern Railway to commence within thirty days from the date of the judgment to erect a depot and .such necessary switches and side tracks within the corporate *669limits of Derma as would furnish, ample and sufficient accommodation for the needs and demands of the town. The court does not undertake to fix the cost of this depot in any way, but merely requires the erection of such depot and necessary switches and side tracks as will furnish sufficient accommodation for the needs of the town. It was further ordered that the work should be completed within ninety days. No complaint is made here that the time allowed for the erection of these buildings and switches is not sufficient, and it will be observed that the judgment taken by the court was in accordance with the statute, and not the order of the railroad commission. From this judgment an appeal is prosecuted here.
.We can see no question in this case which should have been submitted to a jury. The statute requires the railroad to do just what the court said it shall do. All the testimony tending to show that the railroad is being operated at a loss is confined to only this branch of the road, and not to the whole system operated in the state. One of the witnesses for the railroad company states that no branch line ever pays, nor does the railroad company expect it to pay. Its use is simply tributary to the main system. Under the facts of this case there is nothing-making the operation of this statute unconstitutional in any respect, either as violating any provision of the Constitution of the state or the United States. This statute is enacted under the police power of the state. Its purpose is to protect the people of the state, located in villages and towns, from any sort of discrimination at the hands of public carriers. It is intended to compel all railways to provide suitable facilities for the conduct of their business within incorporated villages. When action is sought to be taken under this statute in a case where the facts show that the whole system of railway owned and operated within the state is operated at a loss, we will then decide that case; but the case as made by this record is not such a one. On the questions involved in this case the eases of Atlantic Coast Line R. R. v. North Carolina Commission, 206 U. S. *6701, 27 Sup. Ct. 585, 51 L. Ed. 933; Gladson v. State of Minnesota, 166 U. S. 427, 17 Sup. Ct. 627, 41 L. Ed. 1064, and Wisconsin, M. & P. Ry. Co. v. Jacobson, 179 U. S. 287, 21 Sup. Ct. 115, 45 L. Ed. 194, will be found very helpful.

Affirmed.